Name: Commission Regulation (EC) No 1421/2003 of 8 August 2003 correcting Regulation (EC) No 2103/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European Community
 Type: Regulation
 Subject Matter: international trade;  Africa;  plant product;  marketing;  trade
 Date Published: nan

 Important legal notice|32003R1421Commission Regulation (EC) No 1421/2003 of 8 August 2003 correcting Regulation (EC) No 2103/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European Community Official Journal L 202 , 09/08/2003 P. 0006 - 0006Commission Regulation (EC) No 1421/2003of 8 August 2003correcting Regulation (EC) No 2103/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 2103/2002(3), as amended by Regulation (EC) No 836/2003(4), approves checking operations in South Africa and sets out in its Annex II the model certificate to be used by the South African inspection bodies.(2) A typing mistake has occurred while adopting Regulation (EC) No 836/2003 with regard to the period of validity for sea/land shipments of the certificate.(3) It is thus necessary to correct Regulation (EC) No 2103/2002 accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2103/2002 is corrected as follows:In box 13 ("period of validity days"), the figure "30" is replaced by the figure "40".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 324, 29.11.2002, p. 11.(4) OJ L 121, 16.5.2003, p. 3.